634 F.2d 879
SFI, INCORPORATED, Plaintiff-Appellee,v.UNITED STATES FIRE INSURANCE COMPANY, Defendant-Appellant.
No. 78-2954.
United States Court of Appeals,Fifth Circuit.
Jan. 20, 1981.

Bienvenu, Foster, Ryan & O'Bannon, Ernest L. O'Bannon, New Orleans, La., for defendant-appellant.
Smith & Gaudin, Edwin A. Smith, Jr., Baton Rouge, La., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Louisiana.
Before GODBOLD, TJOFLAT and SAM D. JOHNSON, Circuit Judges.
TJOFLAT, Circuit Judge:


1
In 1976 SFI, Inc. filed suit in district court alleging that its insurer, United States Fire Insurance Co., had failed to comply with the coverage terms of a policy it had issued to SFI.  The insurance company answered the allegations and offered the defense that SFI had, by failing to act with due diligence in maintaining a burglar alarm system, breached a protective safeguards endorsement contained in the policy.  The district court found that SFI had acted with due diligence, and held for the plaintiff.  This appeal followed.


2
We find no error in the district court's determination of the applicable law, nor in its application of the law to the facts of the case.  Moreover, we may not overturn the district court's factual findings unless they are clearly erroneous.  See Fed.R.Civ.P. 52(a); State Farm Mutual Automobile Insurance Co. v. Liverett, 475 F.2d 188 (5th Cir. 1973); Sumrall v. Resolute Insurance Co., 377 F.2d 671 (5th Cir. 1967).  See also Western Cottonoil Co. v. Hodges, 218 F.2d 158, 161 (5th Cir. 1954).  Because the district court's findings are by no means clearly erroneous, we affirm the district court's decision and adopt in full its opinion, reported at SFI, Inc. v. United States Fire Insurance Co., 453 F.Supp. 502 (M.D.La.1978).


3
AFFIRMED.